Citation Nr: 1232703	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  99-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A Travel Board hearing was held at the RO in January 2006 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2006, the Board denied the Veteran's increased rating claim for arthritis, bursitis, and tendonitis of the right shoulder and remanded several other claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Veteran, through an attorney, timely appealed the June 2006 Board decision denying his increased rating claim for arthritis, bursitis, and tendonitis of the right shoulder to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court vacated and remanded the Board's June 2006 denial of the Veteran's increased rating claim for arthritis, bursitis, and tendonitis of the right shoulder.

In August 2009, the Board again remanded the Veteran's appeal to the RO/AMC.

In May 2011, the Board granted several of the Veteran's increased rating claims.  The Board also remanded an inferred TDIU claim to the RO/AMC.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO implemented the Board's May 2011 decision in a July 2011 rating decision and assigned higher staged ratings for several of the Veteran's service-connected disabilities.

The Board notes that, in its September 2009 and May 2011 remands, it referred a claim of entitlement to special monthly compensation based on loss of use of the right arm to the Agency of Original Jurisdiction (AOJ) for adjudication.  To date, however, no action has been taken on this claim.  Thus, the Board does not have jurisdiction over this claim and it is referred again to the AOJ for appropriate action.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's TDIU claim can be adjudicated.

In its most recent remand in May 2011, the Board directed the RO/AMC to schedule the Veteran for an examination to determine the impact of his service-connected disabilities on his employability.  See Board decision dated May 31, 2011, at pp. 28-29.  This examination occurred in September 2011.  Unfortunately, although the VA examiner was asked to provide an opinion concerning whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation, he did not provide this opinion in the September 2011 VA examination report.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that, on remand, the September 2011 VA examination report should be returned to the VA examiner who completed it so that he can provide an addendum to this report which includes the requested opinion concerning the impact of the Veteran's service-connected disabilities on his employability.

A review of the Veteran's September 2011 VA examination report also indicates that he reported being employed part-time as a psychologist at his church.  A review of the claims file shows that Oakwood Baptist Church, Chickamauga, Georgia, submitted a letter detailing the number of sick days that the Veteran took from his job between 2000 and 2009.  It is not clear from a review of the claims file whether Oakwood Baptist Church is the Veteran's current employer.  Unfortunately, although the RO/AMC properly sent the Veteran a VA Form 21-8940 in June 2011 and asked him to provide information concerning his current employer, there is no record of a response from the Veteran.  Thus, on remand, the Board finds that the RO/AMC should contact the Veteran and/or his service representative and ask them to provide information regarding the Veteran's current employment status.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in June 2012 without complying with the May 2011 remand instructions.  Given this error, another remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to provide detailed information concerning the Veteran's post-service employment history, to include his current employment status.  Ask the Veteran to provide information concerning his reported current part-time employment.  If possible, attempt to verify the Veteran's current employment with his current employer.  A copy of any correspondence sent to the Veteran and/or his current employer, and any reply, to include any information about the Veteran's current employment status, should be included in the claims file.

2.  Contact the VA Outpatient Clinic in Chattanooga, Tennessee, and ask the VA examiner who conducted the Veteran's VA general medical examination on September 6, 2011, to provide an addendum to this examination report.  In his addendum, this VA examiner should opine whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for degenerative disc disease of the cervical spine, right upper extremity radiculopathy associated with degenerative disc disease of the cervical spine, arthritis, bursitis, and tendonitis of the right shoulder, cervical radiculopathy of the left lower extremity associated with degenerative disc disease of the cervical spine, and for chronic sinusitis.  

3.  If, and only, if the VA examiner who conducted the Veteran's September 6, 2011, VA general medical examination is unavailable, then schedule the Veteran for a new VA examination which addresses the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for degenerative disc disease of the cervical spine, right upper extremity radiculopathy associated with degenerative disc disease of the cervical spine, arthritis, bursitis, and tendonitis of the right shoulder, cervical radiculopathy of the left lower extremity associated with degenerative disc disease of the cervical spine, and for chronic sinusitis.  The examiner also is advised that the Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.

4.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

